Title: From George Washington to Jonathan Trumbull, Sr., 14 March 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Cambridge 14th March 1776

Since I did myself the honor to write you last, the Enemy have embarked their Troops on board a number of Transports, and are now making a shameful retreat from Boston. Various are the conjectures of their destination, though most agree it is either for Halifax or New-York—The latter place seems by much the most probable, be that as it may, New York is a Post of infinite importance both to them and us, and much depends on priority of possession. I therefore intreat you Sir, immediately to throw two thousand men into that City, from the Frontiers of Connecticut, to maintain the place till I can arrive there with the Army under my Command—The Rifle Regiment will march this day. Tomorrow a Brigade will follow and be succeeded

by others as quick as possible—You are sensible Sir, of the great importance of a strenuous exertion at this critical period; a period which may, in its consequences, determine the fate of America—The zeal and activity heretofore shown by the good People of your Government in defence of the Liberties of America, leaves me no room to doubt their readiness on the present occasion. I have the honor to be most respectfully Sir Your obedient humble Servant

Go. Washington

